9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Barbara K. ATCHISON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 93-3333.
United States Court of Appeals, Federal Circuit.
July 12, 1993.

DISMISSED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the United States Postal Service to dismiss Barbara K. Atchison's petition for review for lack of jurisdiction,*

IT IS ORDERED THAT:

2
(1) The United States Postal Service's unopposed motion is granted.


3
(2) Each side shall bear its own costs.



*
 The United States Postal Service states that Atchison petitions for review from an arbitrator's decision.  See Burke v. United States Postal Service, 888 F.2d 833 (Fed.Cir.1989) (no jurisdiction to review arbitration award concerning Postal Service employee)